                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     VALORIE WINN,                                      Case No. 17-cv-02524-HSG
                                   8                    Plaintiff,                          ORDER CONTINUING STAY
                                   9             v.                                         Re: Dkt. No. 38
                                  10     MONDELEZ INTERNATIONAL, INC., et
                                         al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On July 17, 2018, the Court stayed this action in its entirety, pending decisions by the

                                  14   Ninth Circuit in three actions. See Dkt. No. 37. Since then, the Ninth Circuit has issued opinions

                                  15   in two of those cases and is scheduled to hear oral argument in the third case, McGee v. S-L

                                  16   Snacks National, LLC, Case No. 17-55577, on December 5, 2018. See Joint Status Report Re:

                                  17   Pending Appeals, Dkt. No. 38 at 1.

                                  18          In accordance with the parties’ joint position in their status report, see Dkt. No. 38, the

                                  19   Court ORDERS that the stay of this case be continued and that the parties submit a further joint

                                  20   status report by the sooner of March 15, 2019, or within seven days of a decision or other

                                  21   resolution of the appeal in McGee.

                                  22          IT IS SO ORDERED.

                                  23   Dated: 10/24/2018

                                  24                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
